FILED 150
Honorable Frank Bild State Senator, 15th District 7 Meppen Court St. Louis, Missouri 63128
Dear Senator Bild:
This is in response to your request for an official opinion of this office on the following question:
         "Is a foreign dental school giving a comparable curriculum and course of study to its students as the dental schools of the United States an accredited dental school as referred to in Section 332.131 RSMo, 1969?"
Section 332.131, cited in your question, provides as follows:
         "Any person who is at least twenty-one years of age, of good moral character and reputation, who is a graduate of and has a degree in dentistry from an accredited dental school, and who is a citizen of the United States of America may apply to the board for examination and registration as a dentist in Missouri." (Emphasis added)
The "board" referred to in the foregoing section is the Missouri Dental Board, Section 332.011(3), which is charged by law with administering and enforcing the provisions of Chapter 332, Dentistry, RSMo 1969.
In Chapter 332, an "accredited dental school" is defined as follows:
         ". . . any college, university, school, or other institution which teaches dentistry which has been certified by the American dental Association;" Section  332.011(2)
It should be noted that this definition does not specifically exclude dental schools in foreign countries. However, in order for its graduates to qualify for a certificate of registration and license to practice dentistry in Missouri, a school must be accredited; therefore, it must be certified by the American Dental Association.
In your request, you refer to an applicant who is a graduate of Ahmadabad Dental College located in India. The Missouri Dental Board informs this office that at the present time the only dental schools outside the United States which have been certified by the American Dental Association are located in Canada and Puerto Rico. Therefore, this applicant is not qualified for examination and registration in Missouri because the dental school from which he graduated is not an accredited dental school as required by Section 332.131 and defined in Section 332.011(2).
CONCLUSION
It is the opinion of this office that a graduate of a foreign dental school is qualified for examination and registration as a dentist in the state of Missouri under the provisions of Section332.131, RSMo, only if the school is certified by the American Dental Association.
The foregoing opinion, which I hereby approve, was prepared by my assistant, Lucia K. Leggette.
Yours very truly,
                                  JOHN C. DANFORTH Attorney General